Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered February 6, 1989, convicting defendant upon her plea of guilty of the crime of bail jumping in the second degree.
Contrary to defendant’s claim, County Court properly directed that defendant’s sentence, as a second felony offender to a prison term of 1 Vi to 3 years for bail jumping in the second degree, be served consecutively to a sentence previously imposed for forgery in the second degree (see, People v McManus, 124 AD2d 305). In pleading guilty to both of these charges, six other charges against defendant were dropped and it was agreed that the sentences imposed would be served *662consecutively (see, People v Perrotti, 153 AD2d 992, lv denied 75 NY2d 774). Under these circumstances, defendant’s contention that the sentence is harsh and excessive lacks merit (see, People v Gholston, 130 AD2d 843, lv denied 70 NY2d 799).
Judgment affirmed. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.